Citation Nr: 1030987
Decision Date: 08/18/10	Archive Date: 09/09/10

Citation Nr: 1030987	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-10 976	)	DATE AUG 18 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, to include PTSD, panic disorder and anxiety.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from June 1970 to June 
1972.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  In 
that decision, the RO reopened a claim for service connection for 
"PTSD," but denied the claim because there was no in service 
stressor and no nexus to service.  

In June 2010, the Veteran testified before the undersigned at a 
Board hearing.  A transcript of the hearing has been associated 
with the file.  

The issue of service connection for a psychiatric disability, to 
include PTSD, panic disorder and anxiety, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. In an October 2004, RO decision, the RO found that evidence 
submitted for a claim of service connection for PTSD was not new 
and material.  The Veteran did not file a notice of disagreement 
and the decision became final.  

2. Evidence received since the October 2004 RO decision raises a 
reasonable possibility of substantiating the claim and the claim 
is reopened.  






CONCLUSIONS OF LAW

1.  The RO's October 2004 decision that found there was no new 
and material evidence for a claim for service connection for PTSD 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

2. Evidence received since the October 2004 decision is new and 
material, and the Veteran's claim for service connection for a 
psychiatric disability, to include PTSD, panic disorder and 
anxiety, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2009), 
and the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating this portion of the Veteran's claim.  This is 
so because the Board is taking action favorable to the Veteran by 
reopening the claim of service connection for a psychiatric 
disability, to include PTSD, panic disorder and anxiety and a 
decision at this point poses no risk of prejudice to him.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  




Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2009).  The claimant 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement with the decision, and 
the decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160, 20.201, 20.302 (2009).  

The claim for entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In January 2004, the RO denied a claim of service connection for 
PTSD because there was no diagnosis.  The Veteran filed to reopen 
his claim in June 2004.  In October 2004, the RO found no new and 
material evidence had been received because there was no 
diagnosis of PTSD.  In November 2005, the RO reopened the claim, 
but still denied service connection for PTSD because there was no 
confirmation of an in-service stressor.  The Veteran filed a 
notice of disagreement in November 2006 and this appeal ensued.  
The claim may be reopened if new and material evidence is 
submitted.  Manio, 1 Vet. App. 140.  

Prior to the October 2004 decision, the evidence in the claims 
file consisted of service treatment records, a May 2004 letter 
from Dr. Shah which stated the Veteran had a history of PTSD, 
statements of the Veteran two other treatment records from Dr. 
Shah.  

Since the October 2004 decision, the evidence added to the claims 
file includes more records from Dr. Shah, a May 2008 VA 
examination, statements from the Veteran and his wife, and a June 
2010 hearing transcript.  In particular, a March
2005 note from Dr. Shah written on prescription pad showed that 
the Veteran was under the care of Dr. Shah since 1998 for the 
Veteran's psychiatric conditions.  Dr. Shah stated the Veteran 
did suffer from PTSD and "he may be considered for disability."  
In April 2007, a VA psychology record showed that the Veteran 
completed several psychological tests, including the Mississippi 
Scale, Minnesota Multiphasic Personality Inventory 2, and the 
Beck depression inventory.  The result was a diagnosis of Axis I 
PTSD of moderate severity.  At the May 2008 VA examination, the 
Veteran was only diagnosed with Axis I panic disorder with 
agoraphobia.  

The Board finds that new and material evidence has been submitted 
to reopen the Veteran's claim.  This evidence includes the 
Veteran's current diagnoses of psychiatric disabilities; shown by 
Dr. Shah's March 2005 PTSD diagnosis, the April 2007 VA testing 
confirming PTSD and the May 2008 VA examination report showing 
diagnosed Axis I panic disorder with agoraphobia.  This evidence 
raises a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2009).  As a result, the claim is reopened.  


ORDER

New and material evidence has been received to reopen a 
previously denied claim for a psychiatric disability, to include 
PTSD, panic disorder, and anxiety, and to this extent, the appeal 
is allowed.  




REMAND

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
claim for service connection for PTSD was not limited to an 
adjudication of PTSD alone in light of other diagnoses of mental 
illness in the record.  Id.  Panic disorder with agoraphobia was 
diagnosed at the May 2008 VA examination.  Dr. Shah's records, 
most of which were associated with the file after the June 2010 
hearing, show that the Veteran was treated for anxiety and panic 
disorder for many years.  As a result, a remand is warranted to 
for a VA examiner to consider whether these diagnosed mental 
illnesses are related to the Veteran's service.  

Additionally, effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).  The final rule amends 38 C.F.R. 
§ 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) 
as paragraphs (f)(4) and (f)(5), respectively, and by adding a 
new paragraph (f)(3) that reads as follows:  

(f)(3)  If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear 
of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual 
or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

Id. at 39852.  

The Veteran should be scheduled for a new VA examination.  The 
examiner should note relevant information in the file.  This 
includes Dr. Shah's treatment records from January 1998 through 
2006.  In a January 1998 initial visit, where the Veteran stated 
he had a history of panic attacks since 1983 and was diagnosed 
with Axis I panic disorder with agoraphobia and anticipatory 
anxiety.  In a May 2004 letter, Dr. Shah related the Veteran's 
history and stated: "Patient also has given a history of post 
traumatic stress disorder from Vietnam War."  In November 2004 
and February 2005 treatment records of Dr. Shah, he discusses 
PTSD and its symptoms, but does not actually diagnose it.  In 
March 2005, Dr. Shah wrote to certify that the Veteran was under 
his care, the Veteran does suffer from PTSD, and "he may be 
considered for disability."  

In October 2006 and June 2010 statements, the Veteran's wife 
described him as having mood swings and anger management 
problems.  She had been married to the Veteran for 31 years.  In 
1983, the Veteran had a "breakdown" and checked himself into a 
psychiatric ward for weeks.  He was later diagnosed with panic 
attack disorder by Dr. Tueth.  The Veteran had been on medication 
for 26 years and attended one therapy session per month.  She 
said he was a good father to their son and has been a good 
provider to the family.  

In a November 2006 stressor statement, the Veteran stated PFC 
[redacted] died of "nonbattle injuries."  He said he saw 
others die as well, but did not know their names.  In his 
February 2007 stressor statement, the Veteran stated he saw 
[redacted] body after he was killed by a claymore mine.  The 
Veteran had talked to the soldier earlier that morning.  

As mentioned above, an April 2007 VA psychology record shows the 
Veteran completed several psychological tests and the result was 
a diagnosis of Axis I PTSD of moderate severity.  At the May 2008 
VA examination, the Veteran's current symptoms were being 
depressed and avoiding people and crowds.  He had no trouble 
sleeping.  He reported panic attacks as happening once every one 
to two weeks and lasting a few minutes.  His mental health 
history was recorded.  

The diagnosis was Axis I panic disorder with agoraphobia.  The 
examiner concluded that the current Axis I condition does not 
meet the diagnostic criteria of PTSD according to the DSM IV 
because he was not exposed to and did not experience a trauma; 
the soldier he was referring to he had no relationship with in 
service.  

At the June 2010 hearing, the Veteran described seeing [redacted] 
[redacted] body after he was killed by a claymore mine (Transcript, p 
5).  His military occupational specialty was armor or small arms 
repair and supply clerk (Transcript, p 6).  The Veteran also 
stated he was diagnosed with panic attacks in December 1983 (the 
records are unavailable), but he found out later on it was PTSD.  
Id.  He said he had sleeping problems, nightmares and other PTSD 
symptoms (Transcript, P 7).  

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a VA examination 
to determine whether it is at least as likely 
as not that the Veteran has an acquired 
psychiatric disorder to include PTSD that is 
the result of his military service.  All 
indicated tests and studies should be 
conducted.  

The examiner should opine as to whether it is 
at least as likely as not that any diagnosed 
acquired psychiatric disorder (to include 
PTSD, panic disorder and anxiety) was 
incurred in or is otherwise related to 
service.  Any psychiatric diagnosis should be 
in accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  The examiner 
must specifically discuss whether the 
appellant meets the diagnostic criteria in 
DSM-IV for diagnosis of PTSD and, if so, 
whether or not the claimed stressor is 
related to the Veteran's fear of hostile 
military or terrorist activity while on 
active duty.  

The examiner should reference: 
*	1998 to 2006 treatment records of Dr. 
Shah;
*	the Veteran's November 2006 and February 
2007 stressor statements as well as his 
June 2010 testimony; 
*	the April 2007 VA psychology record; and
*	the May 2008 VA examination report.  

If a diagnosis other than PTSD is rendered, 
the examiner must indicate whether such other 
acquired psychiatric disorder is as likely as 
not related to the Veteran's military 
service.  

2. After completion of the above, the RO 
should review the record and re-adjudicate 
the service connection issue.  If any benefit 
sought is not granted in full, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 




appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


